1.  Applicant's amendment, filed 2/25/2021 , is acknowledged.

2.  Claims 29, 34-40 and 42 are pending.

3.  Claim 35 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

4. Claims 29, 34 and 36-40 and 42 are under examination as they read on the following species a method does not require administering an anti-VEGF antibody to the subject, intratumoral administration, and glioblastoma as the cancer.

5.    Applicant's statement in the Remarks, filed 02/25/2021, page 4, that the AIIB2 antibody is a well-characterized antibody available from may public and private organizations is sufficient to satisfy the deposit for AIIB2 antibody.  A quick search in Google resulted in affirms Applicant statement that AIIB2 antibody is available from may public and private organizations (see attached Google search)

6.  US 10023638 B2 claims humanized anti-β1 antibody derived from AIIB2.

7. The following new grounds of rejection are necessitated by the amendment submitted 2/25/2021.
 
 
 8.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

9.  Claims 29 , 34, 37-38, 40 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Caldirola et al (European Journal of Cancer, Supplement, (November 2010) 8(7) pp. 153. Abstract# 476) or WO2010111254 (IDS # 9) each in view of optionally WO 2008/060645 (IDS # 6), Carnevale et al (J. Vasc Res. 2007; 44:40-50, IDS #4) or US Pat.  for the same reasons set forth in the previous Office Action mailed 9/26/2019, 03/23/2020 and 08/27/2020.

10.  Claims 36 and 39 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Caldirola et al (European Journal of Cancer, Supplement, (November 2010) 8(7) pp. 153. Abstract# 476) or WO2010111254 each in view of optionally WO 2008/060645,  Carnevale et al (J. Vasc Res. 2007; 44:40-50) or US 6123941 (IDS) or WO 2009/009114 (IDS) as applied to claims 29-30, 34, 37-38 and 40-41 above, and further in view of Mardor et al. (Cancer Research (August 2005, vol 65, pages 6858-6863, IDS # 99) for the same reasons set forth in the previous Office Actions mailed 9/26/2019, 03/23/2020 and 08/27/2020.


Applicant’s arguments, filed 3/25/2021, have been fully considered, but have not been found convincing.

Lack of Reasonable Expectation of Success in Combining the Cited References

The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) stated that that “a court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” KSR at 1740; emphasis added. The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356,1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).

In support of this rejection, the Office Action cites a first class of references - Caldirola, Liang and Chuntharapai - which relate exclusively to α5β1-specific antagonists in the context of VEGF resistance.

The Office Action further cites a second class of references - Carnevale, Bissell and Satyal - which relate to administration of the anti-β1 antibody AIIB2 to treat cancer, i.e., reverse a malignant phenotype and treat cancers comprising solid tumor stem cells, respectively.

The Office Action alleges that those of skill in the art would have had reason to use an anti-integrin beta-1 antibody which binds to a beta-1 subunit of an integrin having any alpha subunit described in the above-mentioned second class of references (Bissell and Satyal) “as a substitute for the α5β1 antagonist/antibodies treatment” purportedly described in the above- mentioned first class of references (Caldirola and Liang). In particular, the Office Action alleges the following:

Those of skill in the art would have had reason to use the anti-β1 antibody, AIIB2 of the '941 patent, '114 publication as a substitute for the α5β1 antagonist/antibodies treatment taught in Caldirola et al and WO 2010/111254 because, like the α5β1 antagonist compounds taught in Caldirola et al and WO 2010/111254, anti-β1 antibodies would antagonize α5β1 integrin Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007). Further, it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.

Office Action, pages 9-10 (emphasis added).

Applicant submits that one of ordinary skill in the art would not have been motivated to substitute α5β1 antibodies treatment taught in Caldirola and WO 2010/111254 with the anti-β1 antibody, AIIB2 of the '941 patent, '114 publication because there is lack of a reasonable expectation of success in using an anti-β1 antibody instead of an anti-α5β1 antibody.
Applicant refer to the Declaration under 37 C.F.R. §1.132 by Manish Aghi (hereinafter “the Declaration”). The Declaration explains that there are at least 12 α-integrin subunits which interface with the pi integrin subunit making it the most represented β subunit of the integrin family and a dominant cell adhesion receptor throughout the body, β1 integrins are expressed in all tissues of the body with less expression in bone and skeletal muscle. Thus, as expected, genetic knockout of β1 integrin is embryonic lethal in mice at day E4.5 (Stephens, L. E., et al., Genes Dev, 1995 Aug 1:9(151:1883-95). Therefore, one of skill in the art would have reasoned that targeting all β1 -containing integrins in humans would be highly toxic and that a safer strategy for targeting integrins for clinical use would be to inhibit specific α-inteqrin subunits as per the doctrine of “targeted therapy.” Indeed, toxicity is cited as a major reason why anti-intearins have not been widely developed despite being discovered over 30 years ago: “One unanswered question about anti-integrin drugs in general concerns their effects on normal cells. What makes integrins a potentially effective cancer therapy target, their key role in cell survival, also makes them a tricky mark because many of the receptors are active in both normal and cancer cells. Also, some preclinical studies suggest that anti-integrin compounds can promote cancerous activity.” “The limitation of these drugs could be toxicity,” said Filippo Giancotti, M.D., Ph.D., at the Sloan-Kettering Institute in New York, who studies integrins in normal development and cancer.” (Carter, A., JNCI, Vol. 102 (10), May 19, 2010, pages 675-677).

The Declaration notes that a good laboratory practice (GLP) repeated dose study in the non-human primate Macaca mulatta with an anti-β1 integrin antibody as recited in Claim 1 has been conducted at OncoSynergy. Doses up to 30 mg/kg (several-fold greater than the expected efficacious clinical dose) administered by intravenous route weekly for five weeks demonstrated no mortalities or clinical signs, such as reduced body weight. Such results corroborate the results in the Examples section of the specification (e.g., Example 5 and Example 7) demonstrating the feasibility of in vivo therapy involving administration of an anti-β1 antibody as recited in Claim 1.

In contrast to the data provided in the Application and the enclosed Declaration, the second class of references - Carnevale, Bissell and Satyal - which relate to use of anti-β1 antibody, do not in vivo in mice. However, Satyal provides no indication that the mice did not suffer from adverse effects from the anti-β1 antibody, such as, body weight reduction indicative of toxicity.

Thus, based on the knowledge in the art that targeting all β1-containing integrins would be highly toxic and the lack of demonstration that anti-pi integrin antibody does not result in toxicity, a person of ordinary skill in the art would not expect to successfully substitute the anti-α5β1 antibody with an anti-pi integrin antibody in a method for attenuating the development of anti-vascular endothelial growth factor (VEGF) antibody resistance in a subject having cancer and receiving an anti-VEGF antibody therapy to treat the cancer.

Mardor is cited for its disclosure of convection-enhanced drug delivery (CED) devices in a manner alleged to be relevant to the patentability of claims 36 and 39 (which depend from claim 29). However, Mardor fails to remedy the above-described deficiencies of the combination of Caldirola, Liang, Chuntharapai, Carnevale, Bissell and Satyal.

The Manish Aghi Declaration under 37 C.F.R. §1.132, filed 7/23/2020, is insufficient to overcome the 103 rejections for the following reasons: 

(i) The genetic knockout of β1 integrin in Stephens, Genes Dev, 1995, 1883-95) is in embryonic stage, while the instant case the inhibition of β1 integrin with anti-β1 antibody is in a subject having cancer. The teachings of Stephens is limited to the effect of β1 integrin to early embryonic development, while the claimed invention is directed to a vertebrate subject.  The β1 integrin-deficient embryos who die shortly after implantation is not so informative to the claimed β1-containing integrin function in methods of attenuating the development of anti-VEGF antibody resistance in a subject having cancer.

The claims are directed to the use of anti-β1 integrin in a nongenetic attenuation of development of anti-VEGF antibody resistance in a subject having cancer and receiving an anti-VEGF antibody therapy to treat the cancer, while the declaration relies on genetic approach in embryonic development.   The claims rely on a different mechanism of attenuating the development of anti-VEGF antibody than that the mechanism of inhibition used in the declaration.   The antibody inhibition approach is distinct from the genetic approach in several ways. In the case in which the β1 gene is disrupted or expression is down-regulated, cellular proteins that normally bind to β1integrin would be free to circulate in the absence of β1 integrin. On the other hand, in the case of antibody inhibition of β1 integrin, many of these partners may still be bound to β1 integrin but not present in their normal location, which may have distinct 
 
Moreover,  two important aspects of antibody therapy have to be considered. Firstly, nearly all tumor antigens recognized by antibodies represent differentiation antigens that are overexpressed on certain tumor cells but are also present, although at lower density, on normal tissues. The binding to nonneoplastic tissue can cause side effects that, however, usually are much milder than those associated with for example chemotherapy.  Yet, chemotherapy is used in treating cancer. Secondly, there is accumulating evidence for the importance of the antibody Fc-part in terms of activation of immunologic effector functions. Besides direct antiproliferative effects of therapeutic antibodies like interference with growth factors or their receptor and the induction of apoptosis, antibody-dependent cellular cytotoxicity (ADCC) has turned out to be of paramount importance for tumor cell destruction (Wolterink et al., Cancer Res; 70(6): 2504  March 15, 2010).

(ii) The safety issue of the anti-β1-containing integrin antibodies is the responsibility of the FDA and not within the purview of the Patent Office. In fact, courts and the MPEP have consistently instructed not to confuse the enablement requirement of patent law and the requirements of the FDA with regard to safety and efficacy of drugs to be marketed in the United States.  See MPEP 2164.05 citing Scott v. Finney, 34 F.3d 1058, 1063, 32 USPQ2d 1115, 1120 (Fed. Cir. 1994) ("Testing for full safety and effectiveness of a prosthetic device is more properly left to the [FDA].").

(iii) the instant specification discloses that Park et al (US 7,618,627) used anti beta one integrin antibody AIIB2 in conjunction with ionizing radiation to increase apoptosis of tumor cells. Bissell et al (US 5,846,536, (1998) and US 6,123,941 (2000) discloses a method for revesing malignant phenotype in tissue by administering an effective amount of a β1 integrin function-blocking antibody or a peptide inhibitor of integrin function to the β1 integrin recetors of tissue in need of such treatment (see page 3, under SPECIFIC PATENTS AND PUBLICATONS).  None of these specific patents cited by applicant’s own specification find it unreasonable to target all-β1-containing integrins in humans would be highly toxic and that a safer strategy for targeting integrins for clinical use would be to inhibit a specific α-integrin subunits as per the doctrine of “targeted therapy.” Importantly, Applicant’s specification fails to provide remedies on show how overcome the issue of highly toxic anti-β1-containing integrin antibody. Accordingly, the instant specification and claims suffers the same highly toxic problem as the prior art.  Further, the teachings of Stephens et al did not discourage Park et al, and Bissell et al to use anti-β1 integrins in the treatment of subjects having tumor.

(iv) Applicant assignee filed for several patent applications and obtained several patents targeting all β1-containing integrins clinical use in humans irrespective of the highly toxicity asserted by Dr. Aghi Declaration.  For example:

binds to all heterodimers of β1 integrin, said agent being an antibody, and (b) delivering to said tumor cells ionizing radiation in a dose effective to reduce cellular proliferation, whereby said reducing proliferation is greater than a reduction caused by either the anti-β1 integrin composition alone or the radiation alone (issued claim 1).  Methods of modulating cellular apoptosis comprising the steps of: (a) providing a cell that is adherent to an extracellular matrix having components binding to cellular β1 integrin, (b) delivering to said cell an inhibitory anti-β1 integrin composition comprising an inhibitory agent that binds to all heterodimers of β1 integrin, said agent being an antibody, wherein said anti-β1 integrin antibody is a human, mouse or rat monoclonal antibody, and (c) delivering to said cell ionizing radiation whereby increased apoptosis is greater than an increase caused by the composition alone or the radiation alone (issued claim 10). Method of reducing epithelial cell tumor growth in a mammalian subject, comprising the steps of: (a) administering to the subject at least 2 Gy of ionizing radiation directed to the epithelial cell tumor; and (b) administering to the subject an anti-β1 integrin composition comprising an inhibitory agent that binds to all heterodimers of β1 integrin, said agent being an, whereby growth of the epithelial cell tumor is reduced, wherein said anti-β1 integrin antibody is a human monoclonal antibody or an Fv antibody fragment (issued claim 11).

(B) US 7618627 B2   directed to Methods for reducing proliferation of tumor cells, wherein said cells express β1 integrin, comprising the steps of: (a) delivering to said cells an inhibitory anti-β1 integrin antibody which binds to all heterodimers of the β1 integrin, and (b) delivering to said cells ionizing radiation in a total dose of 2-20 Gy, effective to reduce cellular proliferation, whereby said reduction of cell proliferation is significantly greater than a reduction caused by either the anti-β1 integrin antibody alone or the radiation alone. 

(C ) US 6123941 claims  methods for reversing malignant phenotype in tissue by administering an effective amount of an β1 integrin function-blocking antibody or a peptide inhibitor of integrin function to the β1 integrin receptors of tissue in need of such treatment, wherein the β1 integrin function-blocking antibody is selected from the group consisting of rat monoclonal AIIB2 (American Type Culture Collection Accession Number 1008371), an antigen binding fragment of monoclonal AIIB2, mouse monoclonal JB1a (also referred to as J10: CHIEMICON catalogue #1965) and an antigen binding fragment of monoclonal JB1a.

(D) US 5846536 A claims methods to reverse expression of malignant phenotypes chosen from the group consisting of growth control, apoptosis control, cell colony organization, actin organization, formation of adherens junctions, and responsiveness to presence of basement membrane in cultured mammalian breast cells comprising, applying β1 integrin specific antibody or a β1 integrin specific binding fragment thereof or a β1 integrin specific binding peptide therefrom to the cells.



(v) The following articles targeted β1 integrin inhibitors in cancer treatment post Stephens et al 1995 knockout teachings and provide proof of concept with reasonable expectation of success.

(a) Zhu et al.  Celastrol Acts as a Potent Anti-Metastatic Agent Targeting β1 Integrin and Inhibiting cell-ECM Adhesion, Partially via the p38 MAPK Pathway.  JPET 334:489-499, 2010.  Zhu et al show that celastrol which target β1 integrin exerts potent antimetastatic activity both in vitro and in vivo, and they provide new evidence for the critical roles of p38 MAPK in the regulation of integrin function and cell adhesion (abstract).  Zhu et al demonstrated that celastrol down-regulated the function of β1 integrin rather than the protein expression level, reduced the downstream phosphorylation of FAK, and resulted in the subsequent loss of cell adhesion to fibronectin. The loss of β1 integrin function and cell adhesion to fibronectin could be abated by Mn2 pretreatment.

(b) Wang et al Phenotypic Reversion or Death of Cancer Cells by Altering Signaling Pathways in Three-Dimensional Contexts (J Natl Cancer Inst 2002;94: 1494–1503).  Wang et al teach that all three cell lines showed partial reversion (MCF7 the greatest and Hs578T the least) of tumorigenic properties treated with a single β1 integrin (AIIB2), MAPK, or PI3K inhibitor. Combined inhibition of β1 integrin and either PI3K or MAPK resulted in nearly complete phenotypic reversion (MDA-MB-231, MCF7) or in cell death (Hs578T). E-cadherin-transfected MDA-MB-231 cells showed partial reversion, but exposure of the transfectants to an inhibitor of β1 integrin, PI3K, or MAPK led to nearly complete reversion (abstract).

(c) White et al. Targeted disruption of β1-integrin in a transgenic mouse model of human breast cancer reveals an essential role in mammary tumor induction. CANCER CELL : AUGUST 2004 (6): 159-170.  White et al teach that the future development of therapeutic reagents against β1-integrin and its coupled signaling pathways has excellent potential as an effective therapy to block cancer growth and recurrence.(p. 168, last ¶).

(vi) All these references and patents argue against the skeptical about the potential of anti-integrin drugs (Carter, A., JNCI, Vol. 102 (10), May 19, 2010, pages 675-677).  More importantly, Park et al (Cancer Res. 2006 February 1; 66(3): 1526–1535) teaches that these cancer cell–specific antiproliferative and proapoptotic effects were confirmed in vivo with no discernible toxicity to animals. Our findings indicate that β1 integrin is a promising therapeutic target, and that the three-dimensional lrECM culture assay can be used to effectively distinguish malignant and normal tissue response to therapy (abstract, page 1526, right col., 2nd ¶).  Park et al further teach that although AIIB2 seems to cross react with murine β1 integrin, they sought to further evaluate the potential toxicity of broad β1 integrin inhibition in vivo. Therefore, they used clone Ha2/5, a β1 integrin function-blocking antibody that recognizes murine β1 integrin. Adult female nu−/− mice were treated with serially increasing doses of antibody from 1 to 20 mg/kg over 4 weeks via biweekly i.p. injection. There were no differences in body weight, activity, overall appearance, or examination at necropsy among animals receiving antibody compared with controls, and no evidence of toxicity among any groups (data not shown) (Page 1532, left rd ¶).   Importantly, Park et al teach that in vivo, AIIB2 treatment inhibited tumor growth with an associated decrease in proliferation and increase in cell death in early treated tumors and a decrease in proliferation in treatment of established tumors, with no measurable toxicity to the host. Overall, these results indicate that β1 integrin inhibition is a potentially viable therapeutic approach in the treatment of breast cancer (1st ¶ under Discussion).  Finally, Park et al teach that toxicity studies using AIIB2 and clone Ha2/5 revealed no discernible toxicity in animals, even with 20 mg/kg doses. These results indicate that β1 integrin signaling confers growth and survival advantages in cancer cells in vivo that can be discriminated from normal β1 integrin signaling by AIIB2 (page 1534, left col., top ¶).

In contrast to Dr. Aghi’s Declaration about the skeptical about the potential of anti-integrin drugs (Carter, A., JNCI, Vol. 102 (10), May 19, 2010, pages 675-677), Park et al the reference indicate a successful method of using AIIB2 inhibits breast cancer growth in vivo by eliciting increased apoptosis and decreased proliferation, with no discernible toxicity to animals; there is no discouragement nor skepticism in the prior art for using anti-β1 integrin antibodies, particularly in light of the prior art teachings of Park et al above.
(vii) It is not clear why Dr. Aghi Declaration at ¶12 was surprised that doses up to 30 mg/kg (seveal-fold greater than the expected efficacious dose) administered by intravenous route weekly for five weeks surprisingly demonstrated no mortalities or clinical signs.   Park et al in 2006 teaches the same surprising results that animals were monitored for evidence of toxicity by measuring weight, assessing overall activity, and necropsy. Additional toxicity studies were done using β1 integrin inhibitory antibody, clone Ha 2/5 (PharMingen), which specifically recognizes murine β1 integrin. Antibody was administered at doses of 1 to 20 mg/kg biweekly over 4 weeks. All experimental procedures were followed according to the UCSF, and LBNL Animal Welfare Committees approved policies and guidelines.  There was no difference in animal weight between the treated or control groups (Fig. 5C), and no discernible toxicity among any groups, up to AIIB2 doses of 20 mg/kg administered biweekly over 4 weeks (data not shown) (page 1532, left col, 3rd ¶).

Further, Kuppermann B.D, Inhibition of α5β1 Integrin in Neovascular AMD - A Phase 1 Study. IOVS, (APR 2010) Vol. 51, No. 13, pp. 1252.  Kuppermann teaches that phase 1, open label, multicenter, dose escalation study of eyes with all subtypes of choroidal neovascularization secondary to AMD.  Patients receive three monthly intravitreal injections of the combination of volociximab, an anti-α5β1 integrin monoclonal antibody and ranibizumab (anti-VEGF antibody).  Both anti-VEGF treatment-naive eyes and anti-VEGF experienced eyes were treated with the experimental regimen.  Treatment-experienced eyes were investigator determined to be unresponsive to previous anti-VEGF monotherapy (lack of visual and anatomic response). The results show that dose escalation was completed without evidence of dose-limiting toxicity.  Kuppermann concluded that preliminary results of this phase 1 study of volociximab combined with ranibizumab suggest a favorable safety profile. (see abstract).

It remains the Examiner’s position that those of skill in the art would have had reason to use the anti-β1 antibody, AIIB2 of the '941 patent, '114 publication as a substitute for the α5β1 antagonist/antibodies treatment taught in Caldirola et al and WO 2010/111254 because, like the α5β1 antagonist compounds taught in Caldirola et al and WO 2010/111254, anti-β1 antibodies prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.

 11.  No claim is allowed.

12.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 7, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644